DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to correspondence filed on 11/10/2020.
Claims 1-2 are pending. Claim 1 is amended. 
	The previous rejection of claims 1-2 under 35 U.S.C. 102 (b) is withdrawn, necessitated by the applicant amendment and in view of the applicant remarks.
	 Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been amended to recite explicitly that the circulating gas is not heated.
The closest prior art Larson et al (US 4,522,793) discloses a vessel for the hydrocarbon fluid (1,3,5,7) (see abstract, see col 4 lines 63-68 and col 5 lines 1-10);
an adsorbent for removing hydrogen sulfide from a hydrocarbon fluid, the adsorbent selected from the group consisting of activated alumina, gamma- activated alumina and molecular sieves (see col 4 lines 60-68 and col 5 lines 1-10);
and a circulating gas stream in fluid communication with the adsorbent, the circulating gas stream comprising a portion of the hydrocarbon fluid without manufactured hydrogen sulfide (see abstract, “a portion of this salable gas is used as regeneration gas effluent").

Therefore it is the Examiner position that claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUAN C VALENCIA/Examiner, Art Unit 1771                           

/Randy Boyer/
Primary Examiner, Art Unit 1771